Case: 4:19-cv-00142-NAB Doc. #: 1 Filed: 01/30/19 Page: 1 of 7 Page|D #: 1

lN THE uNlTED sTATEs DlsTRIcT coURT
FoR THE EASTERN DISTRICT oF MlssoURl
(EASTERN DIvlsIoN)

MICHAEL DUFFORD,
Plaintiff,

` vs. No. 19-CV

WASHINGTON UNIVERSITY MEDICAL CENTER,
a non profit corporation,

THE WASHINGTON UNIVERSlTY, Chartered as a
benevolent organization in Missouri as Charter
No. B00014480, d/b/a WASHINGTON
UNIVERSITY PHYSICIANS, and WASHINGTON
UNIVERSITY IN ST. LOUIS, and

BARNES-]EWISH HOSPITAL,

Defendants.

M_J`-J\_J\-J\-_JW\_J\_J\_J\_JH_J\_J\_J\-_JM_JWWM_J

Ml

COUNT I: WASHINGTON UNIVERSITY MEDICAL CENTER
MEDICAL MALPRACTICE/NEGLIGENCE

NoW comes the Plaintiff, MICHAEL DUFFORD, by his attorneys, STRELLIS & FIELD,
CHARTERED, and for his cause of action against the Defendant, WASHINGTON UNIVERSITY
MEDICAL CENTER, a nonprofit corporation, hereinafter referred to as WASHINGTON
UNIVERSITY MEDICAL CENTER, states as follows:

1. The plaintiff is a citizen and resident of Monroe County, Illinois in the
Southern District of Illinois. The defendant is nonprofit corporation having it’s principal
place and citizenship in the State of Missouri.

2. ]urisdiction of this Court is invoked pursuant to Title 28 United States Code,
Section 1332(a]. The matter in controversy exceeds Seventy-Five Thousand Dollars

($75,000.00).

Page 1 of 7

Case: 4:19-cv-00142-NAB Doc. #: 1 Filed: 01/30/19 Page: 2 of 7 Page|D #: 2

3. At times pertinent hereto, the defendant WASHINGTON UNIVERISTY
MEDICAL CENTER, was a nonprofit corporation engaged in the business of providing
medical care in the County of St. Louis, Missouri, in the Eastern District of Missouri.

4. That on or about ]anuary 20, 2017, plaintiff underwent an open Achilles
tendon debridement With excision of Haglund deformity on his right foot performed by Dr.
]eremy McCormick, M.D. at Barnes-]ewish Hospital at which time the subject foot was
placed competently in a 90° position in a cast.

5. That on or about january 30, 2017, plaintiff presented himself to defendant,
WASHINGTON UNIVERSITY l\/IEDICAL CENTER, for right leg pain and swelling and while
under the `care and supervision of the defendant, the defendant by and through its agents
and / or employees, caused the removal of plaintiffs cast in order to perform an ultrasound
to confirm deep vein thrombosis [DVT].

6. That on ]anuary 30, 2017, while the plaintiff was under the care of the
defendant, WASHINGTON UNIVERSITY MEDICAL CENTER, Defendant, by and through its
agents and/or employees, placed plaintiffs right foot in a neutral position in contradiction
with Dr. ]eremy McCormick’s orders to recast the right foot in a 90° position.

7. At times pertinent hereto, the defendant WASHINGTON UNIVERSITY
MEDICAL CENTER, by and through its agents and/or employees, had a duty to exercise
reasonable care to provide the plaintiff with proper and adequate care within the standard
of care generally accepted in the field of medicine.

8. While in the care as stated above, the defendant, WASHINGTON UNIVERSITY
MEDICAL CENTER, by and through its agents and /or employees, was in violation of its duty

to the plaintiff and negligently performed one or more of the following acts:
a. Negligently and carelessly failed to properly treat the Plaintiff

by placing plaintiffs right foot in a neutral position in direct contradiction to
his treating doctor's orders; and,

Page 2 of 7

Case: 4:19-cv-00142-NAB Doc. #: 1 Filed: 01/30/19 Page: 3 of 7 Page|D #: 3

b. Negligently and carelessly failed to adequately and / or properly
place Plaintiff’s right foot in a 90° position to prevent damage to the Achilles
tendon;

9. As a proximate result of one or more of the aforesaid stated negligent act[s]
or omission[s] of the Defendant, WASHINGTON UNIVERSITY MEDlCAL CENTER, Plaintiff,
MICHAEL DUFFORD, then and there sustained injuries, disability, pain, and medical
expenses

WHEREFORE, Plaintiff, MICHAEL DUFFORD, demands judgment against the
defendant, WASHINGTON UNIVERSITY MEDlCAL CENTER, a non-profit corporation, in the
amount in excess of One Hundred Thousand Dollars ($100,000.00], plus costs of suit.

COUNT Il: THE WASHINGTON UNIVERSITY d/b/a WASHINGTON
UNIVERSITY PHYSICIANS and WASHINGTON UNlVERESlTY IN ST. LOUIS
MEDlCAL MALPRACTICE/NEGLIGENCE

Now comes the Plaintiff, MICHAEL DUFFORD, by his attorneys, STRELLIS & FIELD,
CHARTERED, and for his cause of action against the Defendant, THE WASHINGTON
UNIVERSITY,“ chartered as a benevolent organization in the state of Missouri as Charter No.
B00014480, d/b/a WASHINGTON UNIVERSITY PHYSICIANS and WASHINGTON
UNIVERSITY IN ST. LOUIS, hereinafter referred to as THE WASHINGTON UNIVERSITY,
states as follows:

1. The plaintiff is a citizen and resident of Monroe County, lllinois in the
Southern District of lllinois. The defendant is chartered as a benevolent organization in the
state of Missouri as Charter No. B00014480 having it's principal place and citizenship in
the State of Missouri.

2. ]urisdiction of this Court is invoked pursuant to Title 28 United States Code,
Section 1332(a]. The matter in controversy exceeds Seventy-Five Thousand Dollars

($75,000.00).

Page 3 of 7

Case: 4:19-cv-00142-NAB Doc. #: 1 Filed: 01/30/19 Page: 4 of 7 Page|D #: 4

3. At times pertinent hereto, the defendant THE WASHINGTON UNIVERSITY,
was chartered as a benevolent organization in the state of Missouri as Charter No.
B00014480 as set forth above engaged in the business of providing medical care in the
County of St. Louis, Missouri, in the Eastern District of Missouri.

4. That on or about ]anuary 20, 2017, plaintiff underwent an open Achi]les
tendon debridement with excision of Haglund deformity on his right foot performed by Dr.
]eremy McCormick, M.D. at Barnes-]ewish Hospital at which time the Subject foot was
placed competently in a 90° position-in a cast.

5. That on or about ]anuary 30, 2017, plaintiff presented himself to defendant
THE WASHINGTON UNIVERSITY, for right leg pain and swelling and while under the care
and supervision of the defendant the defendant by and through its agents and/or
employees, caused the removal of plaintiffs cast in order to perform an ultrasound to
confirm deep vein thrombosis [DVT). v

n 6. That on ]anuary 30, 2017, while the plaintiff was under the care of the
defendant, THE WASHINGTON UNIVERSITY, Defendant, by and through its agents and/or
employees, placed plaintiffs right foot in a neutral position in contradiction with Dr.
]eremy McCormick's orders to recast the right foot in a 90° position

7. At times pertinent hereto, the defendant, THE WASHINGTON UNIVERSITY,
by and through its agents and/ or employees, had a duty to exercise reasonable care to
provide the plaintiff with proper and adequate care within the standard of care generally
accepted in the field of medicine.

8. While in the care as stated above, the defendant, THE WASHINGTON
UNIVERSITY, by and through its agents and/or empioyees, was in violation of its duty to

the plaintiff and negligently performed one or more of the following acts:
a. Negligently and carelessly failed to properly treat the Plaintiff

by placing plaintiffs right foot in a neutral position in direct contradiction to
his treating doctor’s orders; and,

Page 4 of 7

Case: 4:19-cv-00142-NAB Doc. #: 1 Filed: 01/30/19 Page: 5 of 7 Page|D #: 5

b. Negligently and carelessly failed to adequately and / or properly
place Plaintiffs right foot in a 90° position to prevent damage to the Achilles
tendon;

9. As a proximate result of one or more of the aforesaid stated negligent act(s]
or omission[s] of the Defendant THE WASHINGTON UNIVERSITY, Plaintiff, MlCHAEL
DUFFORD, then and there sustained injuries, disability, pain, and medical expenses

WHEREFORE, Plaintiff, MICHAEL DUFFORD, demands judgment against the
defendant THE WASHINGTON UNIVERSITY, chartered as a benevolent organization in the
state of Missouri as Charter No. B00014480, d/b/a WASl-IINGTON UNIVERSITY
PHYSICIANS and WASHINGTON UNIVERSITY IN ST. LOUIS, in the amount in excess of One
Hundred Thousand Dollars [$100,000.0 0), plus costs of suit

COUNT IlI: BARNES-]EW|SH HOSP[TAL
MEDlCAL MALPRACTICE/NEGL[GENCE

Now comes the Plaintiff, MICHAEL DUFFORD, by his attorneys, STRELLIS & FIELD,
CHARTERED, and for his cause of action against the Defendant, BARNES-]EWlSH
HOSPITAL, a nonprofit corporation, hereinafter referred to as BARNES-jEWISH HOSPITAL,
states as follows:

1. The plaintiff is a citizen and resident of Monroe County, Illinois in the
Southern District of lllinois. The defendant is nonprofit corporation having it’s principal
place and citizenship in the State of Missouri.

2. jurisdiction of this Court is invoked pursuant to Title 28 United States Code,
Section 13 32[a). The matter in controversy exceeds Seventy-Five Thousand Dollars
[$75,000.00].

3. At times pertinent hereto, the defendant BARNES-]EWISH HOSPITAL, was a
nonprofit corporation engaged in the business of providing medical care in the County of

St. Louis, Missouri, in the Eastern District of Missouri.

Page 5 of 7

Case: 4:19-cv-00142-NAB Doc. #: 1 Filed: 01/30/19 Page: 6 of 7 Page|D #: 6

4. That on or about january 20, 2017, plaintiff underwent an open Achilles
tendon debridement with excision of Haglund deformity on his right foot performed by Dr.
jeremy McCormick, M.D. at Barnes-jewish Hospital at which time the subject foot was
placed competently in a 90° position in a cast.

5. That on or about january 30, 2017, plaintiff presented himself to defendant
BARNES-IEWISH HOSPITAL, for right leg pain and swelling and while under the care and
supervision of the defendant the defendant by and through its agents and/ or employees,
caused the removal of plaintiffs cast in order to perform an ultrasound to confirm deep
vein thrombosis (DVT].

6. That on january 30, 2017, while the plaintiff was under the care of the
defendant BARNES-IEWISH HOSPITAL, Defendant, by and through its agents and / or
employees, placed plaintiffs right foot in a neutral position in contradiction with Dr.
jeremy McCormick's orders to recast the right foot in a 90° position

7. At times pertinent hereto, the defendant BARNES-IEWISH HOSPITAL, by and
through its agents and / or employees, had a duty to exercise reasonable care to provide the
plaintiff with proper and adequate care within the standard of care generally accepted in
the field of medicine.

8. While in the care as stated above, the defendant BARNES-jEWISH HOSPITAL,
by and through its agents and/ or employees, was in violation of its duty to the plaintiff and

negligently performed one or more of the following acts:

a. Negligently and carelessly failed to properly treat the Plaintiff
by placing plaintiffs right foot in a neutral position in direct contradiction to
his treating doctor’s orders; and,

b. Negligently and carelessly failed to adequately and / or properly

place Plaintiffs right foot in a 90° position to prevent damage to the Achilles
tendon;

Page 6 of 7

Case: 4:19-cv-00142-NAB Doc. #: 1 Filed: 01/30/19 Page: 7 of 7 Page|D #: 7

9. As a proximate result of one or more of the aforesaid stated negligent act(s]
or omission[s) of the Defendant, BARNES-]EWISH HOSPITAL, Plaintiff, MICHAEL
DUFFORD, then and there sustained injuries, disability, pain, and medical expenses.

WHEREFORE, Plaintiff, MICHAEL DUFFORD, demands judgment against the
defendant BARNES-]EWISH HOSPITAL, a non-profit corporation, in the amount in excess

of One Hundred Thousand Dollars [$100,000.00], plus costs of suit

STRELLIS & FIELD, CHARTERED,

BY /s/lack A. Strellis
]ACK A. STRELLIS #61342
115 East Mill Street
Waterloo, Illinois 62298
(618] 939-3404
jstrellis@strellislaw.com
ATTORNEYS FOR PLAINTIFF
PLAINT[FF DEMANDS
TRIAL BY ]URY

Page 7 of 7

